Citation Nr: 0014001	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-32 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
urethral stones. 

2.  Entitlement to an increased (compensable) rating for 
arthritis of the distal interphalangeal articulation, right 
fifth finger.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 until 
July 1977.

Service connection for a left shoulder disability was denied 
by a decision of the Department of Veterans Affairs (VA) 
agency of original jurisdiction in December 1977.  The 
veteran did not file a timely appeal and that determination 
consequently became final.  See 38 C.F.R. § 19.118 (1977); 
38 C.F.R. § 20.1103 (1999).  The originating agency declined 
to reopen the claim by rating decision of June 1980.  There 
was no appeal of this action.  Id.  The appellant most 
recently attempted to reopen this claim of service connection 
in August 1997.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions of the Baltimore, 
Maryland Regional Office (RO) which denied increased ratings 
for arthritis of the distal interphalangeal articulation, 
right fifth finger in June 1997, and for left urethral stones 
in July 1997.  The veteran has also filed an appeal following 
a December 1997 supplemental statement of the case in which 
the RO indicated that it had not reopened the claim of 
service connection for left shoulder disability.  See 
38 C.F.R. § 20.302(c) (1999).  (In light of the previous 
denials of this service connection claim, the issue now 
before the Board is whether new and material evidence has 
been submitted sufficient to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 1991).)  


FINDINGS OF FACT

1.  The veteran has had no kidney stones since 1977, and has 
not had attacks of colic as a result; his service-connected 
left urethral stones are productive of no currently 
ascertainable disability.

2.  Arthritis of the distal interphalangeal articulation of 
the right fifth finger is manifested by complaints of pain, 
radiographic evidence of degenerative changes and mild to 
moderate tenderness of the metacarpal phalangeal joint.  

3.  By a decision entered in June 1980, the RO declined to 
reopen a claim of service connection for left shoulder 
disability; no appeal ensued.

4.  The evidence received since the June 1980 decision is not 
new.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of zero percent for 
left urethral stones are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.115b, 
Diagnostic Codes 7508, 7509 (1999).

2.  The criteria for a 10 percent evaluation for arthritis of 
the distal interphalangeal articulation of the right fifth 
finger are not met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5156, 5227 (1999).  

3.  New and material evidence has not been received to reopen 
the claim of service connection for left shoulder disability.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 3.303, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Service connection for left urethral stones was granted by a 
December 1977 rating decision.  A 10 percent disability 
rating was established, which rating was later reduced to 0 
percent by a February 1981 rating action.  Service connection 
for right fifth finger disability was granted in July 1979 
and a 0 percent rating has been in effect since the date of 
the original grant.  

The veteran asserts that the symptoms associated with the 
service-connected left urethral stones includes persistent 
left flank pain for which a higher rating is warranted.  He 
also contends that a compensable rating is also warranted for 
the left fifth finger disorder because of continuing pain.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Left Urethral Stones

The current noncompensable rating for urethral stones was 
assigned under the provisions of Diagnostic Code 7508 of the 
rating schedule which applies to nephrolithiasis.  Under the 
provisions of such, nephrolithiasis is rated as 
hydronephrosis, except when there is recurrent stone 
formation requiring one or more of the following:  (1) diet 
therapy, (2) drug therapy, (3) invasive or noninvasive 
procedures more than two times per year.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508 (1999).  Under Diagnostic Code 7509, the 
rating criteria for hydronephrosis, a 10 percent rating is 
provided for "[o]nly an occasional attack of colic, not 
infected and not requiring catheter drainage."  38 C.F.R. § 
4.115b, Diagnostic Code 7509 (1999).  Since Diagnostic Code 
7509 does not set forth specific criteria for a 
noncompensable rating, 38 C.F.R. § 4.31 (1999) is applicable.  
Under that provision, in "every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met."

A careful review of the record discloses that the veteran was 
hospitalized in August 1977 with complaints of acute back 
pain which was diagnosed as a left urethral stone with acute 
and severe colic.  On VA compensation and pension examination 
in October 1977, a pertinent diagnosis of history of left 
urethral calculus with X-ray opacity compatible or consistent 
with urethral calculus was rendered.  When subsequently 
examined by VA in December 1980, the veteran stated that he 
still continued to have pain in this back, and urinated 
yellowish or cream colored material, but indicated that he 
had received no recent medical treatment.  Following physical 
examination, it was reported that a left urethral stone was 
not detected.

The appellant was afforded a VA renal examination in August 
1997, whereupon he provided history to the effect that he had 
had two episodes of kidney stones in 1977, both of which had 
passed spontaneously.  He stated that he had not had any 
subsequent stones and denied a history of any other kidney 
disease.  The veteran said that he had remained asymptomatic 
through 1995 but had begun experiencing left flank pain which 
was continuous, but not severe.  He indicated that he had 
been followed for such symptoms at Walter Reed Hospital since 
1995, but that all tests had been negative and that there had 
been no evidence of further stones.  He was noted to have had 
a history of a superficial burn in the left flank area in 
Vietnam with residual pruritus and occasional pain, and had 
subsequently developed herpes zoster in the same area in 1995 
with residual local pain for a long period.  

Upon examination, the abdomen was soft, without organomegaly 
or tenderness to palpation.  The liver and spleen were not 
enlarged by palpation or percussion.  The kidneys were not 
palpable.  The examiner noted that no special tests were 
ordered for the veteran, but that the claims folder was 
reviewed and was generally consistent with the history 
provided.  Pertinent diagnoses were made of a history of 
spontaneous passage of two kidney stones in 1977, and a 
complaint of chronic pain referred to the left flank which 
appeared to be secondary to an episode of herpes zoster two 
years earlier.  The examiner noted that there had otherwise 
been no recurrence of stones and no history of demonstrated 
renal disease.  It was indicated that he had an appointment 
for an intravenous pyelogram (IVP) the following month.  

Outpatient clinical records from Walter Reed Army Medical 
Center dated between October 1995 and June 1997 reflect that 
the appellant sought continuing treatment for persistent left 
flank pain.  It was noted that he had been afforded a 
comprehensive work-up in this regard with extensive 
diagnostic testing, including IVP, computerized tomography 
(CT) scan of the pelvis and abdomen, plain films, renal 
ultrasound and cystoscopy which were negative for evidence of 
renal or urologic etiology.  It was eventually felt that left 
flank symptoms represented herpes zoster residuals.  A 
urogram report dated in September 1997 revealed the presence 
of multiple small gallstones but no significant urologic 
abnormality.

The veteran presented testimony in March 1998 to the effect 
that he had intermittent abdominal and/or back pain, 
especially upon heavy work or lifting.  He stated that he had 
been told that he had blood in his urine and had missed three 
to four days of work on account of kidney stone residuals.

The appellant was most recently afforded an examination 
involving the genitourinary system in April 1998.  It was 
noted that he reported having microscopic hematuria evaluated 
in 1995 through cystoscopy and IVP, which were found to be 
normal.  It was indicated that he had recently been seen 
again at the Baltimore VA facility with microscopic hematuria 
for which he had undergone a thorough evaluation in the fall 
of 1997 and had been found to have a creatine level of 1.0.  
An IVP was negative except for a question of narrowing at the 
right ureteropelvic junction.  It was reported that he had 
therefore undergone cystoscopy and a right retrograde 
pyelogram in October 1997 which were normal, and that urine 
cystoscopy was repeated on several occasions and failed to 
show evidence of malignancy although there was atypia.  It 
was indicated that the veteran had never had gross hematuria, 
but that he had recently been diagnosed with herpes of the 
left flank and was currently undergoing treatment with 
acupuncture.  It was noted that he had minimal voiding 
symptoms and denied hesitancy.  His stream was forceful when 
he urinated, and had had nocturia times three to four, and 
mild to moderate daytime urgency with no urgency 
incontinence.  It was reported that radiographic study 
revealed no evidence of stones, stricture or narrowing, and 
that there was documented good renal function.  The examiner 
commented that as was often the case, there was no 
explanation for the veteran's microscopic hematuria.  
Following physical examination, impressions were recorded of 
a history of microscopic hematuria with negative evaluation 
in September and October 1977, and history of renal calculi 
passed in 1977.  

In this case, clinical records do not show treatment for 
complaints of kidney stones after 1977, or that the veteran 
has had any recurrence of such since that time.  The record 
reflects that he has complained of recurrent episodes of left 
flank pain which he ascribes to his service-connected 
urethral stones.  However the clinical evidence clearly 
demonstrates through physical examination and diagnostic 
testing that he has no ascertainable residuals of that 
disorder.  The episodes of left flank pain have been 
specifically attributed to other causes, most recently the 
development of herpes zoster in that area.  Recent clinical 
data in this regard show no evidence of calculi in the 
kidney, ureter or bladder, and there are no findings of 
hydronephrosis, infection, or need for catheter.  There is 
also no evidence of kidney function impairment.  In short, it 
is not shown that the veteran has had a stone since 1977, and 
no colic associated therewith has been demonstrated.  Absent 
such problems, even occasional ones, that can be attributed 
to service-connected disability, the Board finds that there 
is no basis for granting a compensable rating.  Therefore, a 
noncompensable evaluation is warranted for the veteran's 
service-connected left urethral stones.  See 38 C.F.R. 
§ 4.31.  The preponderance of the evidence is against the 
claim.


Right Fifth Finger

The record reflects that the service connected arthritis of 
the distal interphalangeal articulation of the right fifth 
finger has been rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 which provides that arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, favorable or unfavorable ankylosis of the little 
finger of either hand warrants a noncompensable evaluation.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
38 C.F.R. § 4.71a.  It is unfavorable when it precludes such 
motion.  Id.  Extremely unfavorable ankylosis of the little 
finger will be rated as amputation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5156.  Id.  Ankylosis is 
considered to be extremely unfavorable when all of the joints 
of the finger are in extension or in extreme flexion, or when 
there is rotation and angulation of the bones.  Id.  A 10 
percent evaluation for amputation of the little finger of the 
major or minor upper extremity may be assigned if the point 
of amputation is at the proximal interphalangeal joint or 
proximal thereto, without metacarpal resection; a 20 percent 
evaluation requires that the amputation involve metacarpal 
resection with more than one-half of the bone lost.  
38 C.F.R. § 4.71a, Diagnostic Code 5156.

The veteran was afforded a VA examination of the fingers in 
April 1997 whereupon it was noted that he had an 
approximately six-year history of intermittent pain with 
swelling in both hands, especially in cold weather, which he 
stated was eased by heat and Tylenol.  The veteran stated 
that he had normal use of his hands except for some cramping 
on extensive overuse.  He said that he had not seen a doctor 
for the problem.  

Examination of the hands disclosed no swelling, heat or 
erythema.  There was mild tenderness of all metacarpal, 
phalangeal and proximal interphalangeal (PIP) joints.  It was 
shown, however, that all digits, had normal range of motion 
and that temperature, color and vasculature were normal.  The 
veteran was found to have normal fine and gross manipulation, 
although there was a mild reduction in the ability to grip 
and grasp.  Radiological study of the right hand was 
interpreted as showing mild degenerative changes relative to 
the veteran's age except that at the distal interphalangeal 
joint of the small finger, there was some narrowing 
consistent with moderate degenerative joint disease.  There 
was no evidence of fracture, dislocation or other significant 
bone, joint or soft tissue abnormality.  An impression of 
mild degenerative joint disease of both hands was rendered.  

A VA examination in November 1997, the veteran provided a 
history of fracture of the right little finger in service and 
related that he had had constant pain in both hands.  He said 
that he took no pain medication and was able to use his hands 
normally, but that they tired quickly with strenuous 
activity.  It was noted that the veteran was right-handed.  
Examination of the hands disclosed no swelling, heat or 
erythema.  There was mild to moderate tenderness of all 
metacarpal, phalangeal and PIP joints of both hands.  All 
digits had normal range of motion and temperature; color and 
vasculature were normal.  The veteran had normal fine and 
gross manipulation, and gripping and grasping strength were 
normal.  It was reported that the right small finger fracture 
was clinically well healed, and that there was no angulation, 
shortening, false motion, or thenar or hypothenar atrophy.  
Upon interpretation of X-rays of the hands, it was noted that 
there had been no significant interval change since previous 
studies in April 1997.  An impression of status-post fracture 
of the right fifth finger was rendered.  

Military health facility outpatient records dated between 
January and February 1998 show complaints of generalized pain 
affecting both hands.  No specific reference to the right 
fifth finger was made during that time.  

The veteran provided testimony in March 1998 to the effect 
that the right fifth finger was very painful for which a 
compensable evaluation on an extraschedular basis was 
warranted.  The recent clinical record reflects, however, 
that the service-connected residuals of the right 5th finger 
fracture have not produced functional limitations equivalent 
to ankylosis of the little finger.  None of the joints of the 
right fifth finger has been clinically shown to be in 
extension or in extreme flexion, nor is there rotation or 
angulation of the bones.  Although there is evidence of some 
decreased right hand grip strength on VA examination in April 
1997, upon ensuing VA evaluation in November 1997, such 
findings were not clinically substantiated.  It was noted on 
both occasions that the appellant had normal range of motion 
of the fingers such that, presumably, the little finger could 
be flexed to the palmar crease.  Thus, a compensable rating 
under Diagnostic Codes 5227 or 5156 is not warranted, since 
ankylosis of that finger has not been shown or even 
approximated.  38 C.F.R. § 4.7.  Even with pain, which the 
veteran has described as continuous, and presumably was 
extant at the time of the examinations of his finger, the 
veteran had normal motion of the finger.  Consequently, the 
Board finds that any debility caused by pain does not equate 
to extremely unfavorable ankylosis, which would be required, 
short of amputation, to receive a compensable rating for the 
fifth finger.  Diagnostic Code 5227.  

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  The current 
evidence of record does not demonstrate that the right fifth 
finger disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  Although the veteran has complained of problems 
with both hands, he is only service connected for the right 
fifth finger disability.  Considering only this finger, it 
should be noted that the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

II.  Claim to Reopen

Upon examination in October 1954 for entrance into service, 
the veteran's musculoskeletal status was evaluated as normal.  
The service medical records indicate that he sustained an 
abrasion of the right shoulder and left elbow in September 
1957.  In December 1959, it was noted that he was seen for 
back trouble and that he had experienced such symptoms 
intermittently since an automobile accident in 1957.  Upon 
examination, some paraspinal spasm on the left was elicited.  
An assessment of lumbosacral strain was provided.

The veteran indicated on periodic physical examination in 
October 1960 that he had injured his back in an accident in 
Korea in September 1957 and that it had bothered him since 
that time, particularly when the weather got cold or when it 
rained.  In April 1976, it was noted that he had developed 
left parasternal chest pain subsequent to which he had a 
sharp discomfort that radiated into the costovertebral and 
left shoulder area.  An assessment of classical cervical 
scapular fatigue syndrome was rendered.  Upon examination in 
March 1977 for separation from active duty, the veteran noted 
that he had been involved in an automobile accident in 1957 
and had been injured in the left shoulder and arm area by a 
500-pound ice chest.  He related that he experienced 
tightness and soreness from his shoulder to his elbow on the 
left side and that the only way he could obtain relief was by 
"popping it with a hard vigorous jerk."  A clinical 
notation of left shoulder pain was recorded.

The post-service records reflect that the appellant filed a 
claim for service connection for a left shoulder disorder in 
August 1977 subsequent to which he was afforded a VA 
examination in October 1977.  Upon musculoskeletal 
evaluation, a history of contused sprain of the left shoulder 
was noted.  The shoulder was observed to be normal to 
inspection and there was full range of motion.  However, 
tenderness to deep pressure was elicited in the anterior 
region and over the long biceps tendon insertion.  An X-ray 
of the left shoulder was interpreted as showing no 
abnormality.  A diagnosis of minimal residuals of 
contusion/sprain of the left shoulder was made. 

Service connection for a left shoulder disorder was denied by 
the RO in December 1977 on the basis that a contusion of the 
left shoulder was not shown in service and that current left 
shoulder disability was not found to be related to service.  
The appellant was notified of this determination by letter 
dated in January 1978.  He did not file a timely appeal and 
the determination became final.  See 38 C.F.R. § 19.118 
(1977); 38 C.F.R. § 20.1103 (1999).

Upon VA examination in April 1979 for a condition not 
pertinent to the current issue, the veteran indicated that he 
continued to have left shoulder and arm tightness and at 
times could not raise the left extremity above his head. 

The veteran attempted to reopen his claim for a left shoulder 
disorder by a claim received in April 1980 with the 
submission of VA outpatient clinical records dated between 
October 1979 and March 1980 reflecting continuing treatment 
for left upper extremity complaints.  The RO declined to 
reopen the claim for service connection by rating action 
dated in June 1980.  The appellant was notified of this 
determination by letter dated that same month.  No appeal was 
filed, so this denial likewise became final.  Id.  

Evidence received subsequent to the RO decision of June 1980 
includes the report of a VA examination conducted in December 
1980.  It was noted that there was sensitivity to pressure 
and percussion in the left costovertebral angle which was not 
present on the right.  A January 1998 report from the Walter 
Reed Army Medical Hospital shows that the veteran had 
experienced back pain after washing his car; that such 
symptoms subsequently radiated into the left shoulder and 
that a diagnosis of tenosynovitis had been rendered.  In 
February 1998, it was noted that he continued to have left 
arm and shoulder pain. 

The veteran presented testimony in March 1998 to the effect 
that he was involved in motor vehicle accident while 
stationed in Korea in 1957 and landed on his right side.  He 
stated that a 500-pound ice chest then rolled down a hill and 
slammed into his left shoulder.  The appellant indicated that 
he had had a symptomatic shoulder since that time which had 
developed into arthritis.  Submitted at the hearing were 
duplicate service medical records.

The veteran asserts that service connection should be granted 
for a left shoulder disorder.  He contends that he first 
developed such symptoms as the result of a motor vehicle 
accident in service and has had continuing problems in this 
regard since that time.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

By a decision entered in June 1980, the RO disallowed an 
application to reopen a previously denied claim of service 
connection for a left shoulder disorder.  Consequently, the 
current claim of service connection may be considered on the 
merits only if "new and material evidence" has been 
submitted since the time of the RO's prior adjudication.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the Board concludes that the findings on 
VA examination in December 1980, the outpatient treatment 
records dated between January and February 1998, as well as 
the veteran's testimony and the duplicate service medical 
records are not "new" in that they are merely cumulative or 
redundant of evidence that was of record when the RO 
considered the claim in June 1980.  In other words, such 
evidence tends to prove nothing that was not previously 
shown, at least as to the pertinent question-whether the 
veteran has a left shoulder disability that was incurred in 
or aggravated by service.  Absent the presentation of new 
evidence, the Board does not have jurisdiction to review the 
former disposition of the claim.  Butler v. Brown, 9 Vet. 
App. 167 (1996).  The application to reopen is therefore 
denied.


ORDER

An increased rating for left urethral stones is denied.

An increased rating for arthritis of the distal 
interphalangeal articulation of the right fifth finger is 
denied.  

New and material evidence having not been received to reopen 
the claim of service connection for left shoulder disability, 
the application to reopen is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

